Bloodworth, J.
The accusation in this ease charged that the accused “did commit the following acts of public indecency, consisting of the exposing of his private parts, in a public place, said public place being near the public bathing pool in the city of Tifton, said county, said exposure being where said R. Hobgood might have been seen by many persons, and where in fact where he, the said R. Hobgood, was seen by W. W. Reynolds, Jim Webb, Earnest Sellers, Willie Powell, Roy Sháw, and others.” To the accusation a demurrer was filed. The accusation is defective in that it alleges that the accused himself, instead of the indecent exposure, was seen by certain persons and might have been seen by others.
As the demurrer should have been sustained and the accusation quashed, the further proceedings were nugatory.

Judgment reversed.


Stephens, J., concurs. Broyles, P. J., dissents.